Citation Nr: 0324610	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  02-12 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from October 1994 to October 
1998.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted service connection for hypertension and assigned an 
initial noncompensable (i.e., 0 percent) rating for it.  
However, the RO also denied, as not well grounded, an 
additional claim for service connection for headaches.  
The veteran perfected an appeal from that denial, but in 
November 2000 the RO vacated that decision because the 
Veterans Claims Assistance Act (VCAA) was passed on November 
9, 2000, and later codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).  The VCAA, in part, 
eliminated the requirement of submitting a well-grounded 
claim.  So the RO readjudicated the claim for migraine 
headaches on a de novo basis in March 2001, but continued to 
deny the claim, so this claim is before the Board.


FINDING OF FACT

The veteran experienced recurring headaches during service 
that eventually were diagnosed after service as migraine 
headaches.  


CONCLUSION OF LAW

The veteran's migraine headaches were incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  





REASONS AND BASES FOR FINDING AND CONCLUSION

In addition to eliminating the requirement of submitting a 
well-grounded claim, the VCAA modified VA's duties to notify 
and assist the veteran with her claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); see also Holliday 
v. Principi, 14 Vet. App. 280, 284-86 (2001).  The United 
States Court of Appeals for Veterans Claims (Court) 
subsequently held that the requirements of the VCAA were met 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate the claim and that no 
additional assistance would aid in further developing the 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, the VCAA does not apply.  Wensch v. Principi, 
15 Vet. App. 362 (2001).  

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
She also was advised of the evidence needed to substantiate 
her claim by means of a March 2001 RO letter and the 
additional explanation given during her March 2003 travel 
Board hearing.  So VA has met its obligations to notify her 
of the evidence needed to support her claim and of what 
evidence she is responsible for obtaining and what evidence 
VA will obtain for her.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Recognizing the need to submit evidence supporting her 
claim, the veteran did so during her March 2003 travel board 
hearing.  Some of the evidence merely was duplicative of 
evidence already on file, but some of it was not.  Also, VA 
obtained her original service medical records (SMRs) in 
April 2003-which contain some additional entries not shown 
in the photocopies of her SMRs that were previously on file.  
While this might normally mean the case should be remanded 
to the RO for initial consideration of this evidence, this 
is unnecessary here since the Board is granting her claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Also, since the requested benefit is being granted, in full, 
further discussion of the VCAA requirements is unnecessary as 
well.

Analysis

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection also is permissible, however, for a 
disease initially diagnosed after discharge from service when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see, too, Godfrey v. Brown, 7 Vet. 
App. 398, 406 (1995).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The veteran's service entrance examination is negative for 
the presence or history of any headaches.  But during an 
October 1994 eye examination she complained of headaches.  In 
May 1997 she complained of a sore throat, headaches, and a 
cough.  The diagnosis was an upper respiratory infection.  In 
July 1997 it was noted that she had hypertension and that she 
complained of headaches and blurred vision.  In April 1998 
she again complained of headaches.  During her service 
discharge examination in August 1998 she complained, in an 
adjunct medical history questionnaire, of frequent headaches.  
She said she had headaches every other day and that they did 
not resolve until she slept and awoke the next morning.  
The examining physician noted that her headaches were not 
responsive to nonsteroidal anti-inflammatory drugs or 
Tylenol.  

During a VA examination in December 2000 the veteran's claim 
file (c-file) was available for review, and she reported that 
her headaches had started in 1997 and had continued during 
the years since at a rate of once weekly or once monthly.  
She also said they were associated with photophobia and 
nausea and for resolution required that she sleep overnight.  
She had been given some medication for them during service, 
but she could not remember the name of it or whether it was 
noticeably beneficial.  After an objective physical 
examination, the diagnosis was that she had a complaint 
suggestive of migraine headaches.  By this, the examiner said 
the headaches, as described, appeared to have features 
suggestive of migraines.  But, in light of the veteran's 
history, it could not be certain that her headaches had been 
present during her military service.  

Private clinical records indicate that, in March 2001, it was 
noted the veteran had experienced migraine headaches for 
which she took medication during service.  But reportedly, 
the medication was not strong enough to alleviate her 
discomfort.  Migraines again was diagnosed.  

There is no disputing the veteran had headaches during 
service and has experienced migraine headaches during the 
years since service.  The dispositive question is whether 
they both represented the same disease entity, i.e., migraine 
headaches as opposed to the simpler and occasion tension 
headaches that everyone suffers from time to time.  Here, 
during service the veteran had headaches when she had an 
eye examination and when she had an upper respiratory 
infection.  So her headaches may very well have just been a 
symptom of these underlying conditions.  However, she also 
complained of headaches when she had no ocular or respiratory 
symptoms.  Indeed, the frequency of her headaches was 
commented on even during her service discharge examination, 
and the evaluating physician indicated they were 
unresponsiveness to medications.  Also, the December 2000 VA 
examiner all but acknowledged that the veteran's specific 
symptoms were typically indicative of migraines-albeit 
unable to actually confirm whether she actually began 
experiencing them while in the military.  

To grant service connection, however, the time of onset does 
not have to be established with absolute "certainty."  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) ("[A]n 
accurate determination of etiology is not a condition 
precedent to granting service connection; nor is 'definite 
etiology' or 'obvious etiology.'")  Rather, if it is at 
least as likely as not that the migraine headaches in 
question are of service origin, then service connection must 
be granted because the veteran is entitled to the benefit of 
the doubt.  38 C.F.R. § 3.102.  Since this essentially is the 
situation here, the Board finds that the headaches noted in 
service were early, prodromal, manifestations of the 
currently diagnosed migraine headaches.  Thus, service 
connection for migraine headaches is warranted.

ORDER

The claim for service connection for migraine headaches is 
granted.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

